Citation Nr: 1529989	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  07-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The primary basis why the RO's denied the above issues was based on the conclusion of the December 2011 VA examiner that: "There is no evidence of a generalized peripheral neuropathy at this time."  A statement of the case (SOC) was issued continuing the denial of the claims in June 2013.  During the August 2014 Board hearing, the Veteran indicated that he had been prescribed medication for peripheral neuropathy and a VA physician had indicated to him that his peripheral neuropathy was related to his diabetes.  The record was held open for 60 days for the Veteran to obtain a statement from a physician to this effect, but no such statement has been received.  However, on October 6, 2014, the VA examiner who had conducted the December 2011 VA examination conducted another examination and concluded, "There is still no convincing evidence of a generalized peripheral neuropathy."

This claim was certified to the Board in August 2013.  When the AOJ receives additional evidence after the records are transferred to the Board for appellate consideration, the evidence must be forwarded to the Board if it has a bearing on the appellate issue.  38 C.F.R. § 19.37(b) (2014).  Here, the October 2014 VA examiner's statement regarding peripheral neuropathy has a bearing on the issue of entitlement to service connection for peripheral neuropathy, as the existence of a current disability is an essential element of a service connection claim.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  As this evidence is in the Veterans Benefits Management System (VBMS) paperless file, it has effectively been forwarded to the Board.

When pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. § 19.37(b), the claim must be remanded to the AOJ for review, unless this right is waived or the benefit may be fully allowed.  The Board notes that the evidence was not submitted but rather was created by VA.  Moreover, although 38 U.S.C.A. § 7105(e) (West 2014) provides that waiver of initial AOJ review of evidence submitted by the claimant or his representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  In these circumstances, a remand is warranted for initial AOJ review of this evidence and, if the claims remain denied, issuance of a SSOC to the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

Review the October 6, 2014 VA examination report any other pertinent evidence received since the June 2013 SOC and readjudicate the claims for entitlement to service connection for upper and lower extremity peripheral neuropathy.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




